[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 05-12054                       OCTOBER 10, 2006
                              ________________________                 THOMAS K. KAHN
                                                                           CLERK
                    D. C. Docket No. 04-01775-CV-ORL-28-DAB

MARVIN JENKINS,



                                                             Petitioner-Appellant,

                                           versus

ATTORNEY GENERAL OF FLORIDA,
SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,

                                                          Respondents-Appellees.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                    (October 10, 2006)

Before BLACK and HULL, Circuit Judges, and RYSKAMP,* District Judge.


       *
         Honorable Kenneth L. Ryskamp, United States District Judge for the Southern District
of Florida, sitting by designation.
PER CURIAM:

      Appellant Marvin Jenkins (“Jenkins”) contends the district court abused its

discretion in denying his Motion to Reinstate his pro se 28 U.S.C. § 2254 habeas

petition when the district court dismissed his petition sua sponte, without warning,

for failure to pay either the filing fee or formally move to proceed in forma

pauperis (“IFP”). Jenkins argues that he had requested his inmate account

statement and that his failure to obtain necessary documents to proceed IFP was

out of his control and caused by prison officials. In Jenkins’s Motion to Reinstate,

he swore he submitted a request for his bank account summary to prison officials

well before he filed his § 2254 habeas petition. Moreover, as of the date of the

Motion, the prison officials had yet to comply with his request. Further, there is no

evidence in the record that Jenkins was given notice of Local Rule 1.03(e), which

the district court relied on in dismissing sua sponte.

      Therefore, under the particular facts of this case, we reverse and vacate the

district court’s denial of the Motion to Reinstate; order that Jenkins’s § 2254

petition be reinstated nunc pro tunc as of the date of its original filing; direct the

district court to order the appropriate prison officials to file Jenkins’s inmate

account statement with the court; and direct the district court to evaluate whether

Jenkins should be granted IFP status and have the partial filing fee deducted from



                                            2
his inmate account or whether Jenkins should be required to pay the entire filing

fee within a reasonable specified time period.

REVERSED, VACATED, AND REMANDED TO REINSTATE PETITION.




                                          3